Citation Nr: 1548553	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  14-02 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.W. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1992 to May 1992, and from June 2004 to November 2005.  The Veteran had additional service in the Idaho National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied the benefit on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    


FINDING OF FACT

The Veteran's sleep apnea was not first manifest in service, and the most probative evidence does not show that it is etiologically related to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in February 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was most recently provided a VA examination in November 2013.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and the findings contained in the November 2011 physical examination report.  Ultimately, the 2013 examiner concluded that the Veteran's sleep apnea was not due to or aggravated by an event, disease, or injury incurred during active service.  As the opinion was based on review of the claims file, including the statements provided by the Veteran and his buddy statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Importantly, obstructive sleep apnea is not one of the conditions that are listed under § 3.309(a), and the Veteran must otherwise show that his sleep apnea is due to an event, disease, or injury incurred during service.  

In adjudicating this claim, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that his sleep apnea had its onset during active duty military service.  He maintains that it is due to exposure to environmental contaminants while deployed during his second period of active duty.    

In an April 2004 report of medical history (prior to mobilization), the Veteran denied any sleep problems.  

In a September 2005 post-deployment questionnaire, the Veteran reported that his health worsened while deployed.  He complained of currently feeling tired after sleeping, but there were no findings of any sleep apnea or other sleep disorder.  The examiner referred the Veteran to internal medicine for chest pain/respiratory complaints.  

In a November 2005 report of medical assessment, the Veteran reported "suffering from respiratory symptoms."  He did not report any sleep-related problems, but noted chest wall discomfort and problems breathing.  

In a June 2006 post-deployment questionnaire, the Veteran reported feeling "somewhat worse" than before he deployed.  His concerns included "problems sleeping or still feeling tired after sleeping."  He noted substances to which he was exposed while deployed.  

In an April 2006 VA treatment note, the Veteran denied any sleep disturbances.  In December 2008, the Veteran first sought VA treatment for complaints of snoring.  He told the treating professional that his wife said he loudly snores and that he stops breathing during his sleep.  A sleep study was ordered.  The January 2009 sleep study results showed mild to moderate obstructive sleep apnea.

In a February 2011 statement from the Veteran's spouse, she indicated that when he was home on leave during his deployment, she noticed loud snoring.  It was so loud, it woke her up.  She stated this was the first time since they married in August 1990 that she noticed him snoring.  It lasted for two weeks during his leave for in the summer of 2005 and continued after his deployment.  

A buddy statement was received in February 2011 during which his roommate indicated that the Veteran showed signs of heavy, loud snoring at night.  This was throughout their deployment to Iraq from December 2004 to October 2005.  He also recalled interruptions to the Veteran's sleep that would change his breathing pattern, and he would stay awake to make sure the Veteran returned to a normal breathing pattern.  The buddy further noticed that although the Veteran had more sleep than him, he would be tired during the day and wondered if it had anything to do with the exposure to chemicals and dust or if he was just a light sleeper.  He recalled that the Veteran's "inability to get a good night's sleep progressively got worse as the deployment went on as well as his snoring."  

In November 2011, the Veteran was afforded a VA examination regarding his sleep apnea.  The examiner noted that the Veteran first reported complaints of snoring to a medical professional in 2008 and he indicated it had been present for one year.  Following review of the claims file and interview and examination of the Veteran, the examiner opined that the Veteran's sleep apnea was not caused or aggravated by an event, injury, or disease incurred during service.  The examiner's rationale was that the Veteran never complained of sleep problems in service, nor was there evidence of post-service complaints prior to 2007.  Importantly, this opinion was based on an inaccurate factual basis as his September 2005 post-deployment questionnaire showed complaints of sleep problems.

In December 2012, one of the Veteran's service buddies submitted a statement on his behalf.  He noted that in June 2004, prior to mobilization, he and the Veteran spent 12 days together out in the field.  He recalled sleeping in the same section as the Veteran, and he noticed little or no evidence of the Veteran having sleep problems and described him as sleeping "soundly and undisturbed."  In August 2005, he first noticed the Veteran having sleep problems.  The service buddy noted burning oil and fires during deployment that caused stinky air and burning eyes.  Additionally, he recalled wind/sand storms, working long days, and finding the Veteran snoring in his work chair.  He assumed the Veteran choked himself awake after two hours of sleeping, and from August 2005 to November 2005, the Veteran "seemed more unhealthy than usual."  He recalled the Veteran having no appetite and having visits to sick call for severe allergy attacks and migraine headaches.  He noticed that during field trainings and annual trainings in 2006, 2007, and 2008, the Veteran was snoring, "somewhat hard to wake up, and seemed disoriented."  The Veteran did not believe he snored, and at times he seemed to be gargling.  The service buddy indicated that others complained of the Veteran's snoring, and he "seemed lethargic, distracted and tired, and occasionally skipping meals."  He also missed one scheduled meeting, and the buddy said it was difficult for him to watch his "gradual sleep caused deterioration."  This buddy's service duties were SSG, Public Affairs NCOIC, but he has not indicated any special area of expertise related to medical issues including sleep apnea.  

Of record are online articles regarding sleep apnea, and a possible relationship to allergic diseases such as rhinitis.  

In an April 2013 letter from a private physician, he opined that the Veteran at least as likely has not had sleep apnea during his deployment.  In reaching this conclusion, the physician reviewed the buddy statements and the 2009 sleep study.  The examiner noted that the buddy statements show that the Veteran was exposed to some environmental contaminants and cigarette smoke causing upper airway irritation.  From these statements, the physician noted "it is fairly evident that he suffered from disturbed sleep and possibly obstructive sleep apnea syndrome during deployment."  He noted the Veteran was not diagnosed as having sleep apnea until 2009, but did complain of post-deployment respiratory problems and fatigue.  The physician noted the Veteran's weight fluctuated from the time of his deployment until 2009.  The physician opined that although the Veteran "did have weight loss during deployment, he suffered from possible obstructive sleep apnea and sleep disturbance."  The physician noted "there has been a lot of literature that points to allergic symptoms/upper airway congestion and edema leading to disturbed sleep and obstructive sleep apnea syndrome, although I could not find a definitive link between allergic rhinitis as a causative factor to sleep apnea syndrome."  

In November 2013, the Veteran's claim file was forwarded for another VA opinion.  Following review of the claims file, including the findings of the prior VA examiner, the examiner opined that the Veteran's sleep apnea is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In reaching this conclusion, the examiner pointed to specific evidence in the claims file to support his conclusion.  First, the examiner noted that the buddy statements recalling the Veteran snoring is observable by lay persons, but they are not capable of diagnosing sleep apnea.  The buddy statement indicating that the Veteran fell asleep in a chair was explained by his admission that the service members were overworked and under-rested while deployed.  The examiner opined that the Veteran's snoring in service "does not equate to sleep apnea," and if he was sleeping with his mouth open to the ceiling, it would "definitely cause snoring."  Additionally, the examiner noted that the Veteran did not report any sleep issue in his medical assessment dated in November 2005-just two weeks before the end of active duty.  During his initial, April 2006 treatment at the VAMC in Salt Lake City, the Veteran denied any problems with sleep, cough, dyspnea, rhinitis, or congestion.  The examiner found that this established "a lack of chronicity for any respiratory symptoms relating to any inhalational or environmental exposures in the Persian Gulf."

The examiner further stated that in a June 2006 medical review, the Veteran was deemed fit for duty.  At that time, he reported minor issues-including hip pain, dental problems, toenail issues, and skin problems.  The examiner addressed the April 2013 private opinion and found it to be lacking inasmuch as it failed to address the negative evidence in the claims file (e.g. no reports of sleep issues in November 2005 or in April 2006).  The examiner stated that it is unclear from the private physician's letter which post-deployment records he reviewed prior to reaching his conclusions.  The examiner reviewed the Veteran's hearing testimony and again noted that those who observed him snoring are not capable of diagnosing sleep apnea.  He found that despite the environmental conditions present during the Veteran's tour in Iraq, he did not even report any respiratory symptoms at his initial VAMC treatment in 2006.  The examiner noted that the Veteran had childhood asthma and recurrent sinus infections, both of which would likely lead to later respiratory ailments and were likely preexisting conditions.  

The examiner further noted that the Veteran had weight gain following service and this is a known risk factor for sleep apnea.  Based on the foregoing, the examiner opined "that it is FAR LESS LIKELY as not that [V]eteran's OSA developed in service, was aggravated in service (if it unknowingly existed prior to service), or was related to any event or condition in service, or any other [service connection] condition."

Upon careful review of the evidence, the Board finds that service connection for sleep apnea is not warranted.  In other words, the preponderance of the evidence is against his claim.  

There is no question that the Veteran has a current diagnosis of obstructive sleep apnea.  As such, the question that remains is whether the probative evidence of record shows that the Veteran's sleep apnea is related to an event, injury, or disease incurred during active duty.  The Board concludes it does not.  

First, the Veteran has not contended that his sleep apnea is related to his first period of active duty, nor does the evidence show any treatment for sleep-related problems during his first period of active duty.  Further, the evidence does not show that sleep apnea preexisted his second period of active duty beginning in June 2004.  As such, the Board will focus on whether the Veteran's sleep apnea was caused or aggravated by his second period of active duty.  

The Board finds the opinions expressed by the November 2013 VA examiner's report to be credible and highly probative.  The report was based on a careful review of the claims file, and review of the previous VA examination that included interview of the Veteran as well as a physical examination.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the Veteran first sought post-service treatment for sleep complaints in 2008, which was around 3 years after discharge from service.  Additionally, the examiner indicated that there were no complaints of sleep problems in his November 2005 report of medical history or during his April 2006 initial VAMC treatment.  Further, he opined that snoring does not prove the Veteran had sleep apnea in service, and that is post-service weight gain was a contributing factor.  As such, he concluded that the Veteran's sleep apnea is less likely than not related to an event, injury, or disease while on active duty.   

This opinion is fully explained and consistent with the evidence of record.  The medical professional's opinion clearly contemplated both causation and consideration of the lay testimony.  

The Board is aware of the private positive opinion dated in April 2013.  The private physician opined that the Veteran's current sleep apnea at least as likely as not was present while he was deployed.  

For the reasons described more fully below, the Board considers the April 2013 private opinion to be based on an incorrect/incomplete factual premise and, therefore, of no probative value here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that factors affecting the probative value of a medical opinion are whether the opinion is based on sufficient facts or data, is the product of reliable principles reliably applied to the facts, and the reasoning employed by the expert).

Additionally, the Board notes that a medical opinion that is based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Court has held that medical opinions that are equivocal in nature, such as those expressed in speculative language (e.g., "could have caused"), do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The Board notes that there is no clinical evidence of record showing any diagnosed sleep disorder during service or treatment for the same.  Moreover, the physician reported looking at post-deployment documents and buddy statements, but was not specific as to whether he reviewed the entirety of the Veteran's claims file.  Additionally, he provided an equivocal statement that the allergens and environmental contaminants may have been the cause of his sleep apnea.  The private physician further indicated that the Veteran "suffered from possible obstructive sleep apnea and sleep disturbance" during deployment.  This statement is also equivocal in nature.  As such, the Board finds that the April 2013 private opinion lacks probative value because not only does it lack the required level of medical certainty, it is unclear whether the private examiner based his opinion on the record as a whole or just the statements made by the Veteran and his service buddies without consideration of the negative evidence of record.  

With regard to the treatise evidence that the Veteran has offered, the Board observes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (noting that competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Medical evidence that is speculative, general, or inconclusive in nature cannot, however, support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, the Veteran submitted articles related to sleep apnea and a possible relationship to allergens.  These articles, however, do not specifically relate to the Veteran's particular case.  These submissions do not analyze the relationship between the Veteran's sleep apnea and his possible exposure to contaminants during service.  This evidence is generalized in nature; in other words, it considers none of the specific facts in the Veteran's case.  As such, the Board places little weight on this submission, and the findings of the November 2013 examiner far outweigh the general assertions in the online articles and submissions from the Veteran.

The Board has considered the Veteran's contentions, as well as the lay testimony provided by the Veteran's service buddies and his spouse that he has sleeping problems (snoring and periods of paused breathing while sleeping) since service.  The Board, however, has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the current statements made by the Veteran and the lay testimony of his spouse and service buddies as to a continuity of from service are mostly inconsistent with the objective medical record and the Veteran's own more contemporaneous statements.

In a September 2005 post-deployment questionnaire, the Veteran reported not feeling rested after sleeping, but the November 2013 examiner attributed this to his lack of rest and being overworked.  Additionally, the November 2013 examiner found that the observations of snoring made by the Veteran's service buddies does not equate to a diagnosis of sleep apnea, nor are they capable of diagnosing sleep apnea.  

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether or not he experienced injury or complaints in service.  Rather, this is a case in which the record shows no sleep problems at discharge from active or for nearly 3 years following discharge from active duty, and a complete denial of sleep problems during an April 2006 initial VA treatment.  The Veteran had every opportunity to discuss these complaints to treating personnel from the time of discharge from service until his 2008 VA treatment for complaints of snoring, but did not do so.  Thus, there is affirmative evidence, rather than merely a lack of contemporaneous evidence.

Furthermore, the Board has considered the contentions made by the Veteran, his spouse, and his service buddies that his current sleep apnea had its onset during active duty.  In this regard, the Board acknowledges that the Veteran, his spouse, and service buddies are competent to give evidence about what he experienced/they observed; for example, they are competent to report that the Veteran started snoring while deployed and had some daytime sleepiness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, lay persons are not competent to render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

In this instance, therefore, the Veteran, his spouse, and his fellow service members, as lay persons, have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as sleep apnea and its possible link to snoring or environmental exposures in service.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current sleep apnea is not related to his second period of active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current sleep apnea and his second period of service.  The Board places more weight on the opinion of the competent VA medical professional who provided the November 2013 opinion, based on review of the medical records and claims file and review of the Veteran's interviews and physical examinations, than on the lay assertions made by the Veteran, his spouse, and his service buddies that his current sleep apnea is related to service.  As such, service connection is not warranted.  

In summary, the preponderance of the evidence demonstrates that the Veteran's sleep apnea was not caused or aggravated by his active military service.  In that regard, the Board finds the conclusions of the November 2013 VA opinion provider of significantly more probative value than those of the Veteran, his spouse, and his fellow service members and more probative than the April 2013 private opinion that was equivocal and based upon an incomplete factual basis. 

As such, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER


Service connection for sleep apnea is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


